Cite as 2015 Ark. App. 661

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-300


PRISCILLA PONDER                                  OPINION DELIVERED NOVEMBER 18, 2015
                               APPELLANT
                                                  APPEAL FROM THE UNION
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV-2013-340-3]

ARKANSAS DEPARTMENT OF                            HONORABLE EDWIN KEATON,
HUMAN SERVICES and A.P., E.P., and                JUDGE
J.P., MINOR CHILDREN
                      APPELLEES                   REBRIEFING ORDERED



                         ROBERT J. GLADWIN, Chief Judge

       Appellant Priscilla Ponder appeals the January 26, 2015 orders of the circuit court (she

claims that they were final orders pursuant to Ark. R. Civ. P. 54(b) (2015) entered at the

review hearing, with a notice of appeal filed on January 29, 2015). We order rebriefing.

       On December 13, 2013, the Department of Human Services (DHS) took a seventy-

two-hour-hold on appellant’s children after the death of a sibling. The children were

separated almost immediately; A.P. was placed with one set of relatives, and E.P. and J.P.

were placed with another. The children were adjudicated dependent-neglected by an order

file-marked on May 29, 2014, and the goal was set for reunification. Review hearings held

on June 16, August 4, and September 29, 2014, continued that goal until the permanency-

planning hearing on December 1, 2014, when the goal was changed to obtain a permanent

custodian, including permanent custody with a fit and willing relative.
                                 Cite as 2015 Ark. App. 661

       The circuit court found that it was not in the children’s best interest to return custody

to appellant and cited several reasons for that finding. Visitation was continued as previously

ordered, prior orders not in conflict remained in effect, and the case was set for a review

hearing. At the “review hearing” on January 9, 2015, the circuit court granted permanent

custody of appellant’s three children to two separate sets of relatives and closed the DHS case.

On January 29, 2015, appellant filed a notice of appeal regarding the orders granting

permanent custody of her children that are file-marked January 26, 2015, and this appeal

follows.

       The January 9, 2015 hearing—from which the orders appealed from were handed

down—included no testimony, evidence, coherent arguments of counsel, or findings from

the circuit court. The orders appealed from specifically state,

              From the testimony, exhibits, statements of the parties and counsel, the record
              herein, and other things and matters presented, the Court, noting the best
              interests, welfare, health and safety, case plan[,] and appropriate statutory
              placement alternatives . . .

yet, the only proceeding abstracted was the strange hearing from January 9, 2015.

       Our rules on abstracting require that an appellant’s abstract consist of the “material

parts of the testimony of the witnesses and colloquies between the court and counsel and

other parties as are necessary to an understanding of all questions presented to the Court for

decision.” Ark. Sup. Ct. R. 4-2(a)(5) (2015). Further, “[p]leadings and documentary

evidence should not be abstracted.” Id. Our rules on the contents of the addendum mandate

that it include photocopies of “the order, judgment, decree, ruling, letter opinion . . . from

which the appeal is taken, along with any other relevant pleadings, documents, or exhibits

                                               2
essential to an understanding of the case and the Court’s jurisdiction on appeal.” Ark. Sup.

Ct. R. 4-2(a)(8).

        Appellant’s abstract and addendum are deficient to such an extent that we are unable

to understand her argument and reach the merits of the case. Pursuant to our rules, we afford

appellant an opportunity to cure these deficiencies, and grant appellant fifteen days from the

date of this opinion within which to file a substituted abstract, addendum, and brief that

conform with our rules, pursuant to Arkansas Supreme Court Rule 4-2(b)(3). After the filing

of a substituted brief, appellee will be afforded an opportunity to revise or supplement its

brief. Id. We note that if, after the opportunity to cure these deficiencies, appellant fails to

file a complying abstract, addendum, and brief, we may affirm for noncompliance with our

rules. Id.

        Rebriefing ordered.

        ABRAMSON and BROWN , JJ., agree.

        Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

        Mischa K. Martin, County Legal Operations, for appellee.

        Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




                                                3